Title: From George Washington to Moore Fauntleroy, 13 October 1781
From: Washington, George
To: Fauntleroy, Moore


                  Sir
                     
                     Head Quarters—Before York the 13th Day of Octo. 1781
                  
                  You will march with the Detachment of the 4th Regt of Dragoons which are equipped, to Richmond, where you will meet a Detachment from the 3d—when the Detachments join, they are to proceed, as expeditiously as possible, under the Command of the eldest Officer of either Corps, as it may happen, to the Southern Army, and put yourselves under the Orders of Majr Genl Greene.
                  
                     G.W.
                  
               